Riddick, J., (after stating the facts.) This is an appeal from a judgment convicting a nonresident defendant and assessing a fine of $100 against him for permitting his cattle to run at large in this State. Now, it is clear that our statute on that subject does not forbid a nonresident, whose cattle have strayed or come of their own volition into this State, from driving them out again. It is equally_clear that it does not subject a resident of Missouri, who turns his cattle at large in that State, to a criminal prosecution and fine if the cattle afterwards come into this State; for the Legislature of this State has no power to punish a resident of Missouri for a lawful act done in that State. Nor do we think that it would alter the case if the defendant knew, at the time he turned them at large in Missouri, that they would probably come into Arkansas; for the Legislature of this -State cannot compel the residents of Missouri who live near the State line to keep their cattle in inclosed lots or fields in order to prevent them from coming into this State, and we do not think that was the intention of this statute to do so. The people of Missouri have the right to permit their cattle to run at large in that State, unless forbidden by the law of that State; and if the people of this State desire to keep such cattle from entering this State, they can do so by putting up a fence along the line between this State and Missouri or by a statute -authorizing the cattle of nonresidents which stray into this State to be impounded and kept at the costs of the owners. But to undertake to arrest and fine a resident of Missouri because he does not prevent his cattle from straying into this State would be to assume a jurisdiction over the residents of that State -never, intended by the statute and beyond the power of the Legislature to confer. / The evidence in the case was conflicting, and some of it, if /true, might have warranted a finding that the defendant was guilty, but the finding of facts by the court has evidence to support it, and, taking that as true, no crime was committed. The judgment will therefore be reversed, and the cause remanded for a new trial. '